Case: 08-30832     Document: 00511024936          Page: 1    Date Filed: 02/10/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 10, 2010
                                     No. 08-30832
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

BRANDON SMITH, also known as Taburk

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:00-CR-319-3


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Brandon Smith, federal prisoner # 27265-034, has appealed the sentence
imposed after the district court granted his 18 U.S.C. § 3582(c)(2) motion for a
reduction of sentence based on the United States Sentencing Commission’s
amendment to the Sentencing Guidelines concerning the base offense levels for
crack cocaine offenses. Citing “all relevant factors, including the nature of the
offense, defendant’s prior history, and defendant’s post-conviction conduct” and
“particularly note[ing]” Smith’s post-conviction conduct, the district court

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30832   Document: 00511024936 Page: 2        Date Filed: 02/10/2010
                                No. 08-30832

reduced Smith’s 188-month sentence to a 160-month term of imprisonment.
Smith argues on appeal that his new sentence is an abuse of discretion because
it is nine months greater than the amended advisory sentencing guidelines
range, while his original sentence was at the top of the applicable sentencing
guidelines range. He contends that his sentence is substantively unreasonable
because it places undue reliance on the negative aspects of his prison record and
fails to recognize his significant accomplishments.
      We review the district court’s decision whether to reduce a sentence for
abuse of discretion and review de novo its interpretation of the Sentencing
Guidelines. See United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert.
denied, 130 S. Ct. 517 (2009).
      A sentence reduction under § 3582(c)(2) is not a full sentencing proceeding;
therefore, the reasonableness review standard derived from United States v.
Booker, 543 U.S. 220 (2005), does not apply. See United States v. Evans, 587 F.
3d 667, 671-72 (5th Cir. 2009); Doublin, 572 F.3d at 237. The district court
properly considered Smith’s post-conviction conduct in determining the extent
of the sentence reduction. See Evans, 587 F.3d at 673. Because the court was
under no obligation to reduce Smith’s sentence at all, it had no obligation to
reduce it to the recalculated range. See id.
      AFFIRMED.




                                        2